Title: From George Washington to William Thornton, 30 December 1798
From: Washington, George
To: Thornton, William



Dear Sir,
Mount Vernon 30th Decr 1798

Your favor of the 25th instant, enclosing Messrs Blagden & Lenthals estimate of the cost of adding a Pediment, and Parapet to the

roof of my buildings in the Federal City, has been duly received, but the plan, to which it refers, did not accompany it
This plan, on other accounts, I ought to be possessed of, and Mr Blagden is under promise to take a copy thereof for his own use, to work by, and to send me the original draught. I pray you to remind him of this promise.
Presuming that it is not necessary for Mr Blagden’s convenience that I should, at this moment, decide upon the above estimate; nor whether I shall adopt the measure at all; I shall, if no disavantage will attend the delay, suspend my determination until I can visit the City, & receive some further explanations respecting the consequent alterations which will be occasioned by this Pediment—not at present well understood by me; owing to my entire ignorance of the technical terms in which they are expressed. At which time also, I will make arrangements for giving him further pecuniary aids.
Rules of Architecture are calculated, I presume, to give symmetry, and just proportion to all the Orders, & parts of buildings, in order to please the eye. Small departures from strict rules are discoverable only by skilful Architects, or by the eye of criticism; while ninety nine in a hundred—deficient of their knowledge—might be pleased with things not quite orthodox. This, more than probable, would be the case relative to a Pediment in the roof over the doors of my houses in the City.
That a Parapet in addition (for the reasons you have assigned) would have a pleasing & useful effect, cannot be doubted. When the roof of a building is to be seen, and when it is designed for Chambers it must be seen, something to relieve the view of a plain and dead Surface, is indispensable: for this reason it was, I thought, and still do think, that Dormars are to be prefered to Sky lights in the front; on the other hand, if the roof is so flat as not to be seen at all, or so low as, in a manner to be hid by a Parapet, I should give a decided preference to Sky lights.
These ideas, as you will readily perceive, proceed from a person who avows his ignorance of Architectural principles, and who has no other guide but his eye, to direct his choice. I never, for a moment, contemplated two Pediments, one over the door of each house: my great object, was to give the two the appearance of one. But as I have observed in the former part of this letter, I will suspend

coming to any decision until the consequences of the proposed alterations are better understood by me.
The freedom with which you have expressed your sentiments on this occasion, is highly pleasing to me. Sorry indeed should I have been on this, as I shall be on any future occurrence, when your opinion may be asked, if they are not rendered with the utmost frankness and candour.
The compliments of the season are presented to Mrs Thornton, yourself &ca by all parts of this family, and with great esteem & regard I remain—Dear Sir Your most Obedt Hble Servant

Go: Washington

